 

 
 The Dow Chemical Company and Subsidiaries
 EXHIBIT 10(b)
 
 
 
 

 
THE DOW CHEMICAL COMPANY 1979 AWARD AND OPTION PLAN
 


1.  
Establishment and Purpose of the Plan

       The Dow Chemical Company hereby establishes The Dow Chemical Company 1979
Award and Option Plan upon the terms and conditions hereinafter stated. The
purpose of the Plan is to attract and retain in the employ of the Company and
its Subsidiaries people of ability, training and experience by providing such
people, in consideration of services performed for the Company or a Subsidiary
by each Awardee, an incentive (which, under some components of the Plan, could
enable such people to become owners of Common Stock of the Company) for
outstanding performance for the Company and its Subsidiaries, to the end of
furthering the continued growth and profitability of the Company.
 
2.  
Definitions

       Unless otherwise required by the context, the following terms when used
in the Plan shall have the meanings set forth in this Section 2:
 
(a)  
Awardee: An Employee to whom Deferred Stock, Dividend Units, an Option or
Options or Incentive Rights are granted or awarded under the Plan.

 
(b)  
Board of Directors: The Board of Directors of the Company.

 
(c)  
Common Stock: The common stock of the Company, par value $2.50 a share, or such
other class or kind of shares or other securities as may be applicable pursuant
to the provisions of Section 10.

 
(d)  
Company: The Dow Chemical Company, a Delaware corporation, or any successor to
substantially all its business.

 
(e)  
Compensation Committee or Committee: The committee designated to administer the
Plan pursuant to the provisions of Section 4 of the Plan.

 
(f)  
Deferred Stock: Common Stock awarded by the Compensation Committee pursuant to
Section 6 of the Plan.

 
(g)  
Dividend Unit: The right, pursuant to either Section 7 or Section 9 of the Plan,
to receive for a specified period of time cash payments from the Company or a
Subsidiary equivalent in value to cash dividends paid during such period on one
share of Common Stock.

 
(h)  
Employee: A full-time managerial, administrative or professional employee of the
Company or a Subsidiary, including an officer or director who is such an
employee.

 
(i)  
Fair Market Value: As applied to a specific date, the average of the highest and
lowest market prices of Common Stock, as reported on the consolidated
transaction reporting system for New York Stock Exchange issues on such date or,
if Common Stock was not traded on such date, on the next preceding day on which
the Common Stock was traded.  However, in the case of an Incentive Stock Option,
if such method of determining Fair Market Value shall not be consistent with the
regulations of the Secretary of the Treasury or his delegate at the time
applicable to an Incentive Stock Option, Fair Market Value shall be determined
in accordance with such regulations and shall mean the value as so determined.

 
(j)  
Incentive Right: A right to receive a number of shares of Common Stock (and cash
in lieu of a fractional share), or Dividend Units granted as Incentive Rights,
based upon the increase in value of Common Stock, in respect of an Option
granted under the Plan to the extent that such Option shall not have been
exercised upon its expiration, as more particularly set forth in Section 9.

 
(k)  
Incentive Stock Option:  Any Option or Options intended to meet the requirements
of an incentive stock option or options as defined in Section 422A of the
Internal Revenue Code of 1954 as amended or any statutory provision that may
replace such Section and designated an Incentive Stock Option by the
Compensation Committee.

 
(l)  
Non-Qualified Option or Options:  Any Option or Options not intended to meet
either the requirements of a qualified stock option or options as defined in
Section 422 of the Internal Revenue Code of 1954 as amended or the requirements
of an incentive stock option or options as defined in Section 422A of the
Internal Revenue Code of 1954 as amended.

 
(m)  
Option or Options: Any option or options granted from time to time under the
Plan, including both Non-Qualified Options and Incentive Stock Options.

 
(n)  
Plan: The Dow Chemical Company 1979 Award and Option Plan herein set forth, as
the same may from time to time be amended.

 
(o)  
Subsidiary: Any business association (including a corporation or a partnership),
other than the Company, in an unbroken chain of such associations beginning with
the Company if, at the time of granting of an award or Option , each of the
associations other than the last association in the unbroken chain owns equity
interest (including stock or partnership interest)possessing 50% or more of the
total combined voting power of all classes of equity interests - in one of the
other associations in such chain.

 



 
59

--------------------------------------------------------------------------------

 

 
3.  
Components of the Plan

           The Company may from time to time during the period of ten years from
the date of adoption of the Plan by its stockholders grant to Employees as a
reward for services performed Deferred Stock, Dividend Units, or a combination
of them. Furthermore, the Company may also from time to time during the period
of ten years from the date of adoption of the Plan by its stockholders grant to
Employees as a reward for services performed Non-Qualified Options or Incentive
Stock Options or may grant Incentive Rights, or a combination of them, provided,
however, that Incentive Rights may also be granted at any time prior to the
expiration date of any Option.
 
4.  
Compensation Committee; Interpretation and Regulations

 
(a)  
Constitution and Noneligibility for Awards: The Plan shall be administered by
the Compensation Committee as from time to time constituted pursuant to the
By-Laws of the Company. No person appointed to the Compensation Committee shall
be eligible for an award of Deferred Stock, Dividend Units, Options, or
Incentive Rights pursuant to the Plan or the allocation of stock of the Company
or the grant of a stock option pursuant to any other “plan” of the Company or
any of its affiliates, as prescribed in Rule l6b-3, of the General Rules and
Regulations under the Securities Exchange Act of 1934 as at such time in effect
or any other provision that may replace such Rule and be in effect at such time,
while serving on the Compensation Committee.

 
(b)  
Administrative Powers: The Compensation Committee shall have full power to
interpret and administer the Plan and full authority to act in selecting the
Employees to whom Deferred Stock, Dividend Units, Options or Incentive Rights
will be granted, in determining the number of shares of Deferred Stock, Dividend
Units, Options or Incentive Rights to be granted to each such Employee and the
terms and conditions of awards granted under the Plan and shall have the power
to make regulations for carrying out the Plan and to make such changes in such
regulations as from time to time the Compensation Committee deems proper. Any
interpretation by the Compensation Committee of the terms and provisions of the
Plan and the administration thereof, and all action taken by the Compensation
Committee, shall be final, binding and conclusive on the Company, its
stockholders, Subsidiaries, all Employees, their respective legal
representatives, successors and assigns and upon all other persons claiming
under or through any of them.  Furthermore, the Compensation Committee shall
have the authority to determine, in the committee’s sole discretion, which
Options shall be intended to be Incentive Stock Options for the purpose of this
Plan and to designate said Options as Incentive Stock Options in such manner as
the Compensation Committee may deem appropriate.

 
(c)  
Limitation on Liability: Members of the Board of Directors and members of the
Compensation Committee acting under the Plan shall be fully protected in relying
in good faith upon the advice of counsel and shall incur no liability except for
gross negligence or willful misconduct in the performance of their duties.

 
(d)  
Effect of Prior Awards on Qualification to Act: The fact that a member of the
Board of Directors shall at the time be, or shall theretofore have been or
thereafter may be, a person who has received or is eligible to receive Deferred
Stock, Dividend Units, Options or Incentive Rights shall not disqualify such
member from taking part in and voting at any time as a member of the Board of
Directors in favor of or against any amendment or repeal of the Plan, provided
that such action by the Board of Directors shall be only in accordance with the
recommendations of the Compensation Committee as provided in Section 11.

 
5.  
Reservation of Shares

           The maximum number of shares of Deferred Stock that may be awarded
under the Plan and that are hereby reserved for those purposes of the Plan shall
be, in the aggregate, 3,500,000 shares of Common Stock, a number that shall be
subject to adjustment as provided in Section 10. The maximum number of shares of
Common Stock that may be purchased upon exercise of Options or that may be
transferred in respect of Incentive Rights, and which are hereby reserved for
those purposes of the Plan, shall be, in the aggregate, 7,000,000 shares of
Common Stock, a number that shall be subject to adjustment as provided in
Section 10. If an Option shall for any reason expire or terminate without having
been exercised in full and if shares of Common Stock shall not have been
transferred in respect of an Incentive Right relating to such Option or used as
a measure of Dividend Units in respect of an Incentive Right relating to such
Option, the unpurchased or unused shares of Common Stock theretofore subject to
such Option shall be added to the shares of Common Stock otherwise available for
Options that may thereafter be granted, and such unpurchased shares of Common
Stock shall not be deemed to increase the aggregate number of shares of Common
Stock for which Options may be granted. Awards of Deferred Stock, Options and
Incentive Rights may be made available, at the discretion of the Board of
Directors, from authorized but unissued shares of Common Stock from shares of
Common Stock at any time held in the treasury of the Company or from shares of
Common Stock acquired by the Company for the purpose of the Plan.







 
60

--------------------------------------------------------------------------------

 

6.  
Deferred Stock Rules and Conditions

           The grant of Deferred Stock shall be upon the following rules and
conditions:
 
(a)  
Deferred Stock Grants: Deferred Stock shall be evidenced by Deferred Stock
agreements in such form or forms as the Compensation Committee shall from time
to time approve. Such agreements shall conform to the requirements of the plan
and may contain such other provisions (including provisions for the protection
of Deferred Stock in the event of mergers, consolidations, dissolutions, and
liquidations, and provisions to the effect that the shares of Common Stock that
may be issued subject to the Deferred Stock agreement shall be shares of Common
Stock transferred subject to restrictions precluding a sale or other disposition
for a period of time and requiring compliance with any other terms and
conditions) as the Compensation Committee shall deem advisable.

 
(b)  
Crediting of Deferred Stock: Upon determination of the number of shares of
Deferred Stock to be granted to an Awardee the Committee shall direct that the
same be credited to the Awardee’s account on the books of the Company but that
issuance and delivery of the same shall be deferred until the date or dates
provided in subsection 6(d) hereof. Prior to issuance and delivery hereunder the
Awardee shall have no rights as a stockholder with respect to any shares of
Deferred Stock credited to his or her account. The Awardee’s right to future
issuance and delivery of Deferred Stock may not be sold, pledged, assigned or
otherwise transferred (except as hereinafter provided) and any attempt so to
sell, pledge, assign or otherwise transfer (except as hereinafter provided)
shall be void and the account of the Awardee shall be forfeited. The right of
the Awardee to such future issuance and delivery shall, however, be transferable
by will or pursuant to the laws of descent and distribution and an Awardee who
has been granted Deferred Stock may make a written designation of a beneficiary
on forms prescribed by and filed with the Compensation Committee. Upon the death
of an Awardee, such beneficiary, or, if no such designation of any beneficiary
has been made, the legal representative of such Awardee, shall succeed to the
rights of the Awardee.

 
(c)  
Payment Equivalent to Dividends: During the period that shares of Deferred Stock
remain credited to the account of an Awardee and before their issuance and
delivery, the Company shall pay to the Awardee as additional compensation on
each date for the payment of dividends on Common Stock a sum of money equal to
the amount the Awardee would have received if the shares of Deferred Stock
credited to the Awardee’s account had been issued and delivered to the Awardee.

 
(d)  
Delivery: Subject to the terms and conditions described below, the shares of
Deferred Stock credited to the account of an Awardee shall be issued and
delivered to the Awardee in one or more installments beginning with such date as
the Compensation Committee may determine. In each year prior to such delivery
the Awardee shall make arrangements satisfactory to the Compensation Committee
for the payment of any taxes required to be withheld in connection with his or
her right to Deferred Stock under the applicable laws or other regulations of
any governmental authority, whether Federal, state or local and whether domestic
or foreign. The Compensation Committee may, in its sole discretion, modify or
accelerate the delivery of any shares of Deferred Stock after consulting with
the Awardee or his or her successors in the event of (i) death, (ii) hardship
after termination of employment, or (iii) any change in tax or other applicable
laws, decisions, regulations, or rulings that might have a substantial adverse
effect on either such Awardee (or his or her successors) or the Company.

 
(e)  
Forfeiture: Shares of Deferred Stock may be forfeited if the Awardee terminates
his or her employment with the Company or its Subsidiaries for any reason other
than death or retirement, except that the Compensation Committee shall have the
authority to provide for the continuation of such Deferred Stock in whole or in
part whenever the Compensation Committee in its judgment shall determine that
such continuation is in the best interests of the Company. Shares of Deferred
Stock may furthermore be forfeited by an Awardee if the Compensation Committee
determines that the Awardee has at any time engaged in any activity harmful to
the interest of or in competition with the Company or its Subsidiaries or
accepts employment with a competitor.

 
7.  
Dividend Unit Rules and Conditions

           The grant of Dividend Units shall be upon the following rules and
conditions:
 
(a)  
Dividend Unit Grants: Dividend Units shall be evidenced by Dividend Unit
agreements in such form or forms as the Compensation Committee shall from time
to time approve. Such agreements shall conform to the requirements of the Plan
and may contain such other provisions (including provisions for the protection
of Dividend Units in the event of mergers, consolidations, dissolutions, and
liquidations, provisions that may require the Awardee of Dividend Units to be
available to render such consultant or advisory services for the Company or its
Subsidiaries as the Company may request and as may be reasonable following the
Awardee’s retirement before the expiration of his or her Dividend Units, and
provisions requiring compliance with any other terms and conditions) as the
Compensation Committee shall deem advisable.


 
61

--------------------------------------------------------------------------------

 

 
(b)  
Limitations on Numbers: The total number of Dividend Units granted to Employees
under this Section 7 shall not exceed 4,000,000 outstanding at any one time, a
number that shall be subject to adjustment as provided in Section10. Any
Dividend Units terminating during the period of granting authority may be
granted again during such period to the same or different Employees at the
discretion of the Committee.

 
(c)  
Duration: Unless forfeited as hereinafter provided, Dividend Units shall remain
in effect for such period or periods of time as the Compensation Committee shall
specify but in no event beyond the date of the death of the Awardee except that
the Compensation Committee may upon granting Dividend Units provide for payment
of the same to the surviving spouse of an Awardee until the death of such spouse
or until the eightieth anniversary of the Awardee’s birth, whichever shall first
occur.

 
(d)  
Forfeiture: Dividend Units may be forfeited if the Awardee terminates his or her
employment with the Company or its Subsidiaries for any reason other than death
or retirement, except that the Compensation Committee shall have the authority
to provide for the continuation of such Dividend Units in whole or in part
whenever the Compensation Committee in its judgment shall determine that such
continuation is in the best interest of the Company. Dividend Units may
furthermore be forfeited by an Awardee if the Compensation Committee determines
that the Awardee has at any time engaged in any activity harmful to the interest
of or in competition with the Company or its Subsidiaries or accepts employment
with a competitor.

 
(e)  
Non-assignability: Dividend Units may not be pledged, assigned or transferred
for any reason.

 
8.  
Option Rules and Conditions

           The grant of Options shall be upon the following rules and
conditions:
 
(a)  
Option Grants: Options shall be evidenced by Option agreements in such form or
forms as the Compensation Committee shall from time to time approve. Such
agreements shall conform to the requirements of the Plan, and may contain such
other provisions (including restrictions upon the exercise of the Option,
provisions for the protection of Options in the event of mergers,
consolidations, dissolutions, and liquidations, and provisions to the effect
that the shares subject to the Option shall be shares of Common Stock
transferred subject to restrictions precluding a sale or other disposition for a
period of time and requiring compliance with any other terms and conditions) as
the Compensation Committee shall deem advisable.

 
(b)  
Option Price: The price at which Common Stock may be purchased upon exercise of
an Option shall be determined by the Compensation Committee, but shall in no
event be less than the greater of the Fair Market Value of such shares on the
date the Option is granted or the par value of such Common Stock.

 
(c)  
Terms of Options: Each Option shall be exercisable during such period of time as
the Compensation Committee shall determine. Each such Option shall in all
events, however, and notwithstanding any provision of Section 12(d), not be
exercisable after the expiration of ten years from the date on which the Option
shall have been granted. Except in the case of death, disability or retirement,
each Option shall, however, terminate upon termination of employment of the
Awardee with the Company and its Subsidiaries, notwithstanding the fact that the
stated term of such Option may not have expired. In the event of retirement, any
Non-Qualified Option shall terminate not later than three years after retirement
and any Incentive Stock Option not later then three months after retirement,
provided, however, that the expiration date for Options granted as Incentive
Stock Options may be extended by the Compensation Committee to a date that is
not more than three years after the date of an Awardee’s retirement (such
Options being Non-Qualified Options after the original expiration date). In the
case of death of the Awardee while employed by the Company or a Subsidiary the
Option shall terminate on such date as shall be provided in the Option Agreement
or three years from the date of death, whichever shall be the earlier. In the
case of disability of the Awardee while employed by the Company or a Subsidiary,
each Option shall terminate on such date as shall be provided in the Option
Agreement or three years from the dare of disability in the case of a
Non-Qualified Option and one year from such date in the case of an Incentive
Stock Option, whichever shall be the earlier. In cases of the sale of a
subsidiary, division, business or other unit of the Company or a Subsidiary, the
expiration dates for Options held by Awardees who are transferred to the
purchaser in connection with such a sale may be extended by the Compensation
Committee to a date that is not more than three years after the date of the
sale, but not beyond the original expiration date of the option. The
Compensation Committee shall have the sole power to determine under the
circumstances of each case whether or not a leave of absence or entering
military service shall constitute cessation of employment, but with respect to
an Incentive Stock Option such leaves of absence not constituting cessation of
employment shall be limited to those permitted under the laws and regulations
governing incentive stock options.


 
62

--------------------------------------------------------------------------------

 

 
(d)  
Incentive Stock Option:  Each provision of the Plan and of each Option agreement
relating to an Incentive Stock Option shall be construed so that each Incentive
Stock Option shall be an incentive stock option as defined in Section 422A of
the Internal Revenue Code of 1954 as amended or any statutory provision that may
replace such Section, and any provisions thereof that cannot be so construed
shall be disregarded.  The total number of shares of Common Stock that may be
purchased upon exercise of Incentive Stock Options shall not exceed the total
specified in Section 5.  Incentive Stock Options shall, in addition to complying
with the other provisions of the Plan relating to Options generally, be subject
to the following conditions:

 
(i)  
Each Incentive Stock Option shall in all events, and notwithstanding any
provision of 8(c), 8(f) or 12(d), not be exercisable after the expiration of ten
years from the date of which such Incentive Stock Option shall have been
granted.

 
(ii)  
No Incentive Stock Option is exercisable by the Awardee while a previously
granted Incentive Stock Option grated to the Awardee is outstanding.

 
(iii)  
In the case of an Incentive Stock Option granted to an Employee who, at the time
the Incentive Stock Option is granted, owns stock possessing more then 10% of
the total combined voting power of all classes of stock of the Company or any of
its Subsidiaries, the option price shall be at least 110% of the Fair Market
Value of the stock subject to the Incentive Stock Option and such Incentive
Stock Option shall not be exercisable after the expiration of 5 years for the
date such Incentive Stock Option is granted notwithstanding any other provision
of the Plan or any Option Agreement.

 
(iv)  
The aggregate Fair Market Value of the Common Stock for which any Employee may
be granted Incentive Stock Options after December 31, 1980 is limited to
$100,000 per year (determined as of the time the Incentive Stock Option is
granted).  The maximum carryover from any single year is one-half of the amount
by which $100,000 exceeds the Fair market Value of the Common Stock for which an
Employee was granted Incentive Stock Options in that year.  Such amount may be
carried over to each of the three succeeding calendar years.

 
(v)  
Any other terms and conditions that the Compensation Committee determines, upon
advice of counsel, must be imposed for the Option to be an Incentive Stock
Option.

 
(e)  
Multiple Non-Qualified Options/Incentive Stock Option Grants:  An Employee may
be granted both Non-Qualified Option and Incentive Stock Options, either
concurrently or separately, subject to the limitations set forth in 8(d), and to
such other limitations as may be imposed on the aggregate number of shares of
Common Stock that may be purchased under either or both types of grants.

 
(f)  
Exercise of Option:  An Option may be exercised by the Awardee to whom it is
granted after the expiration of such period of time immediately following the
date on which the Option is granted as shall be recommended by the Compensation
Committee and prescribed in the Option Agreement. In no event shall the required
period of time be less than one year. After the expiration of the required
period of time, the Option may be exercised according to its terms during the
balance of the term of the Option. The purchase price of the shares of Common
Stock for which an Option shall be exercised shall be paid in full in cash at
the time of the exercise or, with the consent of the Compensation Committee, in
whole or in part in Common Stock valued at Fair Market Value. An Awardee shall
have no rights of a stockholder with respect to any shares of Common Stock
subject to an Option unless and until a stock certificate for such shares shall
have been issued to him or her.  Incentive Stock Options must be exercised in
the same sequential order in which they were granted.

 
(g)  
Assignment: During the lifetime of an Awardee, no Option may be exercised by any
person other than the Awardee. An Option may not be pledged, assigned or
transferred except by will, under the laws of descent and distribution or as
otherwise provided in subsection (h) hereof, nor may any Incentive Rights be
pledged, assigned or transferred except by will, under the laws of descent and
distribution or as otherwise provided in subsection (h) hereof.

 
(h)  
Beneficiary Upon an Awardee’s Death: An Awardee holding an Option or an
Incentive Right may make a written designation of a beneficiary on forms
prescribed by and filed with the Compensation Committee. Upon the death of an
Awardee, such beneficiary, or, if no such designation of any beneficiary has
been made, the legal representative of such Awardee may exercise any
unterminated and unexpired Option or any Incentive Right granted to such Awardee
and otherwise succeed to the rights of such Awardee.

 
(i)  
Forfeiture:  Options shall be forfeited by an Awardee if the Compensation
Committee determines that the Awardee has at any time engaged in any activity
harmful to the interest of or in competition with the Company or its
Subsidiaries or accepts employment with a competitor.


 
63

--------------------------------------------------------------------------------

 

 
9.  
Incentive Rights, Rules and Conditions

           The Compensation Committee may, in its discretion, grant an Incentive
Right to the holder of an Option upon the following rules and conditions:
 
(a)  
Incentive Rights Grants: Incentive Rights shall be evidenced by Incentive Rights
agreements in such form or forms as the Compensation Committee shall from time
to time approve. Such agreements shall conform to the requirements of the Plan
and may contain such other provisions (including provisions deferring the
issuance and delivery of any Common Stock that may be granted to an Awardee
pursuant to his or her Incentive Right until a date or dates determined pursuant
to subsection (d) of Section 6, above, as well as providing for payments
equivalent to dividends during the period the issuance and delivery of such
Common Stock is deferred and requiring compliance with any other terms and
conditions) as the Compensation Committee shall deem advisable. An Incentive
Rights agreement relating to an Option may be made a part of the related Option
agreement or may be granted pursuant to a separate Incentive Rights agreement at
any time prior to the expiration of such Option.

 
(b)  
Nature of Incentive Rights: An Incentive Right shall entitle the Awardee (or, in
the event of his or her death, the person or persons to whom the related Option
shall have been transferred by will, the laws of descent and distribution or as
provided in Section 8(h) above) upon expiration of the related Option during the
Awardee’s employment as a result of the lapse of time or following the
termination of the Awardee’s employment as a result of his or her retirement or
death, but not otherwise, to receive either (i) the number of shares of Common
Stock determined under subsection (c) hereof, without payment to the Company, or
(ii) a number of Dividend Units, determined by the Compensation Committee, which
number shall not exceed three times the number of shares of Common Stock which
would otherwise be transferred pursuant to the Incentive Right, the selection of
the appropriate form of Incentive Right being made by the Compensation Committee
in its discretion. Dividend Units granted as Incentive Rights shall not be
subject to the limitations on numbers or otherwise affect the number of Dividend
Units that may otherwise be granted under Section 7.

 
(c)  
Limit on Size of Incentive Rights: The number of shares of Common Stock that
shall be transferred in respect of an Incentive Right or used as a measure of
Dividend Units granted as Incentive Rights shall be determined by dividing

 
(i)  
the total number of shares of Common Stock that could have been, but were not,
purchased by exercise of the Option to which it relates (as determined pursuant
to Sections 8(c) and 8(f), and as adjusted pursuant to Section 10) on the last
day such Option could have been exercised, multiplied by the amount by which the
Fair Market Value of a share of Common Stock on such last day of exercise
exceeds the option price of the Option, by

 
(ii)  
the Fair Market Value of a share of Common Stock on such last day of exercise.

 
(d)  
No fractional shares shall be issued under this subsection, but, in lieu
thereof, an adjustment shall be made in cash equal to the same fraction of the
Fair Market Value of a share of Common Stock on such date of expiration.

 
(e)  
Awardee’s Rights as a Stockholder: An Awardee shall have no rights as a
stockholder with respect to any shares of Common Stock subject to an Incentive
Right unless and until a stock certificate for such shares shall have been
issued to him or her.

 
(f)  
Dividend Units Granted as Payment of Incentive Rights: Dividend Units shall be
granted as payment of Incentive Rights for such period or periods of time as the
Compensation Committee shall specify but in no event beyond the date of the
death of the Awardee, except that the Compensation Committee may, upon granting
such Dividend Units, provide for payment of the same to the surviving spouse of
an Awardee until the death of such spouse or until the eightieth anniversary of
the Awardee’s birth, whichever shall first occur. Such payments may be made
subject to such other terms and conditions, if any, as the Compensation
Committee shall specify.

 
10.  
Adjustments Upon Changes in Capitalization

                   In the event of a reorganization, recapitalization, stock
split, stock dividend, combination of shares, merger, consolidation or any other
change in the corporate structure of the Company affecting Common Stock, or a
sale by the Company of all or part of its assets, or any distribution to
stockholders other than a cash dividend, the Board of Directors shall make
appropriate adjustment in the number and kind of shares authorized by the Plan,
in the number and kind of Dividend Units and shares of Deferred Stock authorized
by the Plan, in the aggregate and to any individual Awardee, in the number and
kind of Dividend Units and shares of Deferred Stock theretofore granted or
awarded under the Plan, in the number and kind of shares subject to unexercised
Options and Incentive Rights theretofore granted and in the option price of such
shares, and in the number and kind of Dividend Units granted as Incentive
Rights. No fractional shares of Common Stock shall be issued pursuant to such an
adjustment, however, and the Fair Market Value of any fractional shares
resulting from adjustments pursuant to this section shall be paid in cash to the
Awardee.

 
64

--------------------------------------------------------------------------------

 

 
11.  
Termination and Amendment

                  The Board of Directors shall have the power to terminate the
Plan at any time, and from time to time may make such changes in and additions
to the Plan as it may deem proper and in the best interests of the Company,
without further action on the part of the stockholders of the Company, but only
if, as and when the Compensation Committee shall recommend, but not otherwise;
provided, however, (subject to the provisions of Sections 5, 7(b) and 10 hereof)
that no such termination, change or addition shall:
 
(a)  
Without the consent of the affected Awardee, impair any Option or the terms of
any other award theretofore granted under the Plan or, except as otherwise
provided in the Plan, deprive any Awardee of any shares of Common Stock that he
or she may have acquired through or as a result of the Plan;

 
(b)  
Increase the total number of shares of Deferred Stock to be awarded or the total
number of shares reserved for Options to be awarded under the Plan;

 
(c)  
Increase the total number of shares of Common Stock that may be transferred in
respect of Incentive Rights or that may be used as a measure of Dividend Units,
either in the aggregate or with respect to any one Awardee;

 
(d)  
Decrease the purchase price of any Option below the Fair Market Value on the
date of grant;

 
(e)  
Extend the period during which shares of Deferred Stock, Dividend Units, Options
or Incentive Rights may be awarded, or the period during which Options may be
exercised;

 
(f)  
Extend the time during which payments in respect of Dividend Units may be made;

 
(g)  
Abolish the Compensation Committee, change eligibility for membership on the
Compensation Committee (except as may from time to time be required by law) or
permit the grant of Deferred Stock, Dividend Units, Options or Incentive Rights
to members or former members of the Compensation Committee; or

 
(h)  
Change the provisions of this Section 11.

 
12.  
General Provisions

(a)  
Nothing contained in the Plan, or in any award granted pursuant to the Plan,
shall confer upon any Employee any right with respect to continuance of
employment by the Company or a Subsidiary, nor interfere in any way with the
right of the Company or a Subsidiary to terminate the employment of any Employee
at any time with or without assigning any reason therefor.

 
(b)  
For purposes of this Plan, transfer of employment from the Company to a
Subsidiary, from a Subsidiary to the Company, or from one Subsidiary to another
Subsidiary shall not be deemed termination of employment.

 
(c)  
Appropriate provision may be made for all taxes required to be withheld in
connection with any award, the exercise thereof and the transfer of shares of
Common Stock or grant of and payment in respect of any Dividend Units under the
applicable laws or other regulations of any governmental authority, whether
Federal, state or local and whether domestic or foreign.

 
(d)  
If any day on or before which action under the Plan must be taken falls on a
Saturday, Sunday or legal holiday, such action may be taken on the next
succeeding day not a Saturday, Sunday or legal holiday.

 
(e)  
Without amending the Plan, awards may be granted to Employees who are foreign
nationals or employed outside the United States or both, on such terms and
conditions different from those specified in the Plan as may, in the judgment of
the Compensation Committee, be necessary or desirable to further the purpose of
the Plan.

 
(f)  
To the extent that Federal laws (such as the Securities Exchange Act of 1934 or
the Employee Retirement Income Security Act of 1974) do not otherwise control,
the Plan and all determinations made and actions taken pursuant hereto shall be
governed by the law of Delaware and construed accordingly.

 





 
65

--------------------------------------------------------------------------------

 
